Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an external tube; an internal tube, wherein the external and internal tubes are disposed in a coaxial manner relative to one another, wherein an annular gap between the external tube and the internal tube is fluidically connected to the internal tube, the annular gap forming a compensation chamber for receiving a damper oil and a damper gas for preloading of the damper oil in the compensation chamber; and a separating element disposed in the compensation chamber, wherein the separating element is axially displaceable and separates the damper oil from the damper gas in a fluid-tight manner, wherein the separating element comprises: a sealing lip that lies against both the external tube and the internal tube in a fluid-tight manner, an outer compression chamber that is configured radially externally between a body of the separating element and the external tube and that is delimited axially by the sealing lip, and an inner compression chamber that is configured radially internally between the body of the separating element and the internal tube and that is delimited axially by the sealing lip.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an external tube disposed along a longitudinal axis; an internal tube, wherein the external and internal tubes are disposed in a coaxial manner relative to one another, wherein an annular gap between the external tube and the internal tube is fluidically connected to the internal tube, the annular gap forming a compensation chamber for receiving a damper oil and a damper gas for preloading of the damper oil in the compensation chamber; a separating element disposed in the compensation chamber, wherein the separating element is axially displaceable and separates the damper oil from the damper 
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious  an external tube disposed along a longitudinal axis; an internal tube, wherein the external and internal tubes are disposed in a coaxial manner relative to one another, wherein an annular gap between the external tube and the internal tube is fluidically connected to the internal tube, the annular gap forming a compensation chamber for receiving a damper oil and a damper gas for preloading of the damper oil in the compensation chamber; a separating element disposed in the compensation chamber, wherein the separating element is axially displaceable and separates the damper oil from the damper gas in a fluid-tight manner, wherein between the internal tube and the external tube at least one solid portion of the separating element occupies a radial plane that extends orthogonally in all directions from the longitudinal axis; a sealing lip that lies against at least one of the external tube or the internal tube in a fluid-tight manner; and at least one of : an outer compression chamber that is configured radially externally between a body of the separating element and the external tube and that is delimited axially by the sealing lip, or an inner compression chamber that is configured radially internally between the body of the separating element and the internal tube and that is delimited axially by the sealing lip, wherein the at least one of the outer compression chamber or the inner compression chamber is formed by two tapered surfaces of the separating element that are transverse to the longitudinal axis.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657